Case 5:20-cv-05167-LHK-RRC-EMC Document 99-2 Filed 10/14/20 Page 1 of 2




                EXHIBIT B
           Case 5:20-cv-05167-LHK-RRC-EMC Document 99-2 Filed 10/14/20 Page 2 of 2

Census Bureau Statement on 2020 Census Data
Collection Ending
FOR IMMEDIATE RELEASE: TUESDAY, OCTOBER 13, 2020
OCTOBER 13, 2020
RELEASE NUMBER CB20-CN.119

OCT. 13, 2020 — As of today, well over 99.9% of housing units have been accounted for in the 2020
Census. Self-response and eld data collection operations for the 2020 Census will conclude on
October 15, 2020.
Speci cally:
    Internet self-response will be available across the nation through October 15, 2020 through 11:59 p.m. Hawaii Standard Time
    (HST), (through 5:59 a.m. Eastern Daylight Time on October 16, 2020). Visit 2020Census.gov [https://2020census.gov/] to
    respond today.
    Phone response will be available for its regularly scheduled time on October 15, 2020. Click here
    [https://2020census.gov/en/ways-to-respond/responding-by-phone.html] for schedule and a list of numbers.
    Paper responses must be postmarked by October 15, 2020.
    Nonresponse Followup census takers will continue resolving nonresponding addresses through the end of the day on October
    15, 2020.

The U.S. Census Bureau is currently updating 2020Census.gov, Census.gov, as well as all external and
internal guidance to re ect the schedule update.
                                                             ###
NOTE: Times listed have been adjusted for clarity.

Contact

Public Information O ce
301-763-3030
pio@census.gov [mailto:pio@census.gov]




                                                                                                                             /
